DETAILED ACTION
Claims 30-54 are pending in this application and claims 1-29 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a national stage application claiming the benefit of and priority to International Application No. PCT/US2018/031135 filed May 4, 2018, which claims the benefit and priority to United States Provisional Patent Application No. 62/502,389 filed May 5, 2017.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 10/04/2019 and 01/08/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claim 31, 44 and 52 are objected to because of the following informalities:  
Claim 31 line 3 recites “N cells in which the number of cells, N, exceed a threshold number of cells” suggests adding a limitation of “N is a positive integer” for clarity purpose. Similar issue exists in claim 44 line 3 and claim 52 line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 42 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 line 1 recite “the interference avoidance function” lack of antecedent basis issues because an interference avoidance function only described in claim 34 instead of claim 33. Similar issue exists in claim 42 line 1.
Claim 49 line 3, recite “if” which infers a conditional statement, thus, rendering the claim indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 30-32, 34, 36-37, 39-41, 43-44, 46, 50-52 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0166516 A1).
Regarding claim 30, Kim teaches a non-transitory machine-readable medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
generating, by baseband processing circuitry, a measurement configuration, the measurement configuration to transmit to an aerial vehicle user equipment (AV-UE) (RRCConnectionReconfiguration (interference coordination, propagation delay parameters and new measurement events about horizontal/vertical speed, altitude see Kim: Fig.13 Step S1303; ¶[0146]), the measurement configuration to: 
establish a trigger event based on a height measurement compared against a height threshold (measure altitude on case 3 if altitude of Aerial UE becomes higher than threshold see Kim: Fig.13 step S1307; ¶[0148]); and 
cause the AV-UE to transmit, in response to detection of the trigger event, a measurement report to a base station comprising interference information for downlink communications between the base station and the AV-UE (UE transmit measurement reporting (including indication of case 3 event (when altitude become higher than 
Regarding claim 31, Kim taught the non-transitory machine-readable medium of claim 30 as described hereinabove. Kim further teaches the measurement configuration to further establish a second trigger event based on a measurement of signals from one or more nodes for N cells in which the number of cells, N, exceeds a threshold number of cells (measurement reporting based on measurement signal (case 1-4) beside case 3 from UE in cell of different cell see Kim: Fig.11-14; ¶[0135]; ¶[0142]; ¶[0154]; ¶[0072]; Fig.8).
Regarding claim 32, Kim taught the non-transitory machine-readable medium of claim 30 as described hereinabove. Kim further teaches wherein the measurement configuration comprises a measurement configuration specific for aerial vehicle application to trigger an aerial vehicle function other than generation of the measurement report (RRC connection reconfiguration upon receiving measurement report and specific UE movement “Upon receiving measurement report from UE, the eNB or gNB can figure specific UE movement and direction through the horizontal, and vertical speed. Then the eNB or gNB reconfigure UE radio link parameters to coordinate interference and appropriate measurement with new speed scaling parameters might be applied by faster speed state i.e., sending RRCConnectionReconfiguration (S1111)” see Kim: ¶[0136]; Fig.11 step S1111).  
Regarding claim 34, Kim taught the non-transitory machine-readable medium of claim 32 as described hereinabove. Kim further teaches wherein the aerial vehicle 0088]).  
Regarding claim 36, Kim teaches a non-transitory machine-readable medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations comprising:
decoding, by baseband processing circuitry, a measurement configuration (RRCConnectionReconfiguration (interference coordination, propagation delay parameters and new measurement events about horizontal/vertical speed, altitude see Kim: Fig.13 Step S1303; ¶[0146]), the measurement configuration to: 
establish a trigger event based on a height measurement compared against a height threshold (measure altitude on case 3 if altitude of Aerial UE becomes higher than threshold see Kim: Fig.13 step S1307; ¶[0148]); and
 transmit, in response to detection of the trigger event, a measurement report comprising interference measurements to a base station (UE transmit measurement reporting (including indication of case 3 event (when altitude become higher than threshold) and measurement results like horizontal speed, vertical speed, altitude, current time stamp, RSRP, RSRQ could be included in the MeasurementReport message see Kim: Fig.13 step S1309).  
Regarding claim 37, claim 37 is rejected for the same reason as claim 31 as set forth hereinabove. 
Regarding claim 39, Kim taught the non-transitory machine-readable medium of claim 36 as described hereinabove. Kim further teaches wherein the operations further comprise receiving, by the baseband processing circuitry, from the base station, a 
Regarding claim 40, claim 40 is rejected for the same reason as claim 32 as set forth hereinabove. 
Regarding claim 41, claim 41 is rejected for the same reason as claim 34 as set forth hereinabove. 
Regarding claim 43, claim 43 is rejected for the same reason as claim 30 as described hereinabove. Claim 43 recites an apparatus to signal for aerial vehicle that perform the same limitations of claim 30 as described hereinabove. 
Regarding claim 44, claim 44 is rejected for the same reason as claim 31 as described hereinabove. 
Regarding claim 46, Kim taught the apparatus of claim 43 as described hereinabove. Kim further comprising a memory coupled with the processing circuitry, a radio coupled with the interface, and one or more antennas coupled with the radio to communicate with the AV-UE (antenna 140 communicate with base station see Kim: Fig.8; Fig.10)  
Regarding claim 50, claim 50 is rejected for the same reason as claim 39 as described hereinabove. 
Regarding claim 51, claim 51 is rejected for the same reason as claim 36 as described hereinabove. Claim 51 recites an apparatus to signal for aerial vehicle that perform the same limitations of claim 36 as described hereinabove.
Regarding claim 52, claim 52 is rejected for the same reason as claim 37 as described hereinabove. 
Regarding claim 54, claim 54 is rejected for the same reason as claim 46 as described hereinabove. 
6Appl. No. Not Yet AssignedDocket No.: D147723-PCT-US/1020.147723Preliminary AmendmentOctober 4, 2019
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 35, 38, 42, 45, 47-49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0166516 A1) in view of Damnjanovic et al. (US 2018/0233055 A1).
Regarding claim 33, Kim taught the non-transitory machine-readable medium of claim 32 as described hereinabove. Kim does not explicitly comprising instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising decoding, by the baseband processing circuitry, uplink data including capabilities information of the AV-UE.  
However, Damnjanovic teaches the comprising instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising decoding, by the baseband processing circuitry, uplink data including capabilities information of the AV-UE (height reporting capability indication to wireless network see Damnjanovic: Fig.4 steps 410-420; ¶[0043]) in order to differentiate the manner in which communications are handled for drone UE operating in the air relative to a UE operating on the group (see Damnjanovic: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Kim to include (or to use, etc.) the comprising instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising decoding, by the baseband processing circuitry, uplink data including capabilities information of the AV-UE as taught by Damnjanovic in order to differentiate the manner in which communications are handled for drone UE operating in the air relative to a UE operating on the group (see Damnjanovic: ¶[0002]).
Regarding claim 35, the modified Kim taught the non-transitory machine-readable medium of claim 33 as described hereinabove. Kim further teaches wherein 0088]).  
Regarding claim 38, the modified Kim taught the non-transitory machine-readable medium of claim 33 as described hereinabove. Damnjanovic further teaches wherein the operations further comprise encoding, by the baseband processing circuitry, capabilities information to be transmitted to the base station, the capabilities information to indicate aerial vehicle user equipment (AV-UE) capability (height reporting capability indication to wireless network see Damnjanovic: Fig.4 steps 410-420; ¶[0043]), wherein the capabilities information 4Appl. No. Not Yet AssignedDocket No.: D147723-PCT-US/1020.147723Preliminary AmendmentOctober 4, 2019further indicates one or more other base stations that include specialized features to support communications with the AV-UE (bi-directional wireless communication link 234 may be established between transmit/receive antenna 232 of the radio module 230 and transmit/receive antenna 272 of the wireless communication device 270. For example, the wireless communication device 270 may be a cellular network base station or cell tower see ¶[0035]; Fig.2) in order to differentiate the manner in which communications are handled for drone UE operating in the air relative to a UE operating on the group (see Damnjanovic: ¶[0002]).
Regarding claim 42, claim 42 is rejected for the same reason as claim 35 as set forth hereinabove. 
Regarding claim 45, claim 45 is rejected for the same reason as claim 33 as set forth hereinabove. 
Regarding claim 47, Kim taught the non-transitory machine-readable medium of claim 43 as described hereinabove. Damnjanovic further teaches wherein the 234 may be established between transmit/receive antenna 232 of the radio module 230 and transmit/receive antenna 272 of the wireless communication device 270. For example, the wireless communication device 270 may be a cellular network base station or cell tower see ¶[0035]; Fig.2) in order to differentiate the manner in which communications are handled for drone UE operating in the air relative to a UE operating on the group (see Damnjanovic: ¶[0002]).
Regarding claim 48, Kim taught the apparatus of claim 43 as described hereinabove. Damnjanovic further teaches wherein the processing circuitry is configured to communicate with the AV-UE, capability information to indicate that one or more of the specialized aerial vehicle features are enabled (enable drone to navigate based on height reporting see Damnjanovic: ¶[0027]; ¶0043-0044]) in order to differentiate the manner in which communications are handled for drone UE operating in the air relative to a UE operating on the group (see Damnjanovic: ¶[0002]).
Regarding claim 49, Kim taught the apparatus of claim 43 as described hereinabove. Damnjanovic further teaches wherein the processing circuitry is configured to communicate with the AV-UE, capability information to indicate parameters for one or more specialized aerial vehicle features that are valid and that the AV-UE will use if the one or more specialized aerial vehicle features are enabled (indicate a drone UE that also has height reporting capabilities, which may enable the wireless network to further differentiate among drone UEs that are operating at different 
Regarding claim 53, claim 53 is rejected for the same reason as claim 33 as described hereinabove. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GUANG W. LI
Primary Examiner
Art Unit 2478


January 13, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478